Citation Nr: 0303617	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  96-44 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran served with the Army National Guard from October 
1964 to February 1965.  He later had active service from July 
1965 to June 1968 and from June 1970 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  In August 1995, the RO 
denied service connection for alcohol abuse and dependence 
and depressive disorder.  In January 1997, the RO denied 
service connection for PTSD.  

The Board undertook development of the evidence in this 
appeal by memorandum prepared in June 2002.  The evidentiary 
development was completed.


FINDINGS OF FACT

1.  Depressive disorder was not shown to be present in 
service or until many years thereafter nor is it related to 
the veteran's service.  

2.  The veteran did not engage in combat with the enemy.

3.  The evidence does not establish that the veteran has PTSD 
attributable to an in-service stressor.  


CONCLUSIONS OF LAW

A psychiatric disability, including PTSD, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service personnel records show that the veteran served in 
Vietnam from April 1966 to June 1968 with the Headquarters 
Company, 46th Engineer Battalion.  He later served another 
tour of duty in Vietnam from June 1970 to January 1972 with 
the Headquarters Company, 815th Engineering Battalion.  He 
was not wounded in action.  His military occupation specialty 
(MOS) was that of water supply specialist.  He was awarded 
the Bronze Star Medal.  He was not awarded the Silver Star or 
a Combat Infantryman Badge.  

Service medical records disclose that the veteran presented 
at an aid station in March 1967.  He reported having 
sustained an injury to the left forehead and back of the 
head.  He stated that a water pump blew up in his face.  Six 
stitches were applied to an open wound on the left forehead; 
a dressing was applied to a minor wound.  A treatment entry 
of September 1971 indicates that the veteran complained of 
"bad nerves."  Librium was prescribed.  An examination was 
performed in March 1973 for the veteran's separation from 
service.  He was evaluated as psychiatrically normal.  

A VA psychiatric examination was performed in August 1994.  
The veteran related that he had two tours of duty in Vietnam, 
covering a period of about four years.  He stated that his 
problems had begun in Vietnam and that he always felt nervous 
and anxious because of frequent mortar attacks and close 
encounters with enemy.  He claimed that he started drinking 
heavily at that time and had frequent dreams and nightmares 
about combat experiences in Vietnam.  The diagnoses on Axis I 
included alcohol abuse and dependence, chronic; and 
depressive disorder, secondary to alcohol abuse.

In a statement dated in December 1996, the veteran related 
that he served in Vietnam from April 1966 to June 1968 and 
from June 1970 to January 1972, for a total of 45 months.  He 
noted that his MOS was that of water supply specialist.  He 
stated that he served in direct combat support of infantry 
and artillery units and that the water supply unit supplied 
remote fire bases and outposts which came under rocket and 
mortar attack and sniper fire.  He reported receiving various 
awards and citations, including the Silver Star.  

The veteran's statement goes on to describe several stressors 
to which he attributed PTSD.  He alleged that, in June 1966, 
in Saigon, just after his arrival in Vietnam, he saw a buddy, 
also a new arrival, get killed by a mortar round fired into a 
base camp.  Also, he stated that, in 1968, during the Tet 
Offensive, he was at Long Binh when the enemy came through 
the wire.  He reported that he shot a Vietnamese infiltrator 
right between the eyes but that the infiltrator turned out to 
have been the company barber.  In addition, he alleged that 
shortly after the Tet Offensive, his water purification unit 
blew up, possibly detonated by a bobby trap.  He reportedly 
sustained a concussion and shrapnel wounds to the face and 
head.  He claimed that, while he was in Vietnam, that he saw 
many dead and wounded, both American and Vietnamese.  He 
alleged that, on two separate occasions, upon returning to 
Vietnam after extended leave, he was told that his squad had 
been lost.  In a statement dated in January 1997, the veteran 
reported that he was unable to name the buddy who was killed 
upon arrival in Vietnam.

VA outpatient reports, dated from January 1994 to April 1998, 
are of record.  They reflect that the veteran sought 
treatment for alcohol dependence and PTSD.  

The veteran was hospitalized at a VA medical facility from 
October to November 1996.  He referred to an explosion during 
service in Vietnam when he sustained a head injury and had a 
scar on the forehead.  It was noted that the main reason for 
the hospitalization was that the veteran sought admission to 
a PTSD program and had to maintain sobriety.  The diagnoses 
on Axis I were alcohol dependence and PTSD.

The veteran was hospitalized at a VA medical facility from 
August to September 1997.  He indicated that he served two 
tours of duty in Vietnam, assigned as a combat engineer to 
water purification duties and that the assignments put him 
close to fire bases.  He stated that he saw mortar fire, 
killings and dead bodies and that he was present in an area 
which was attacked, took casualties, and was almost overrun.  
He alleged that three of his friends were killed.  He 
reported that all of these experiences left him with feelings 
of detachment, alienation, numbing of responsiveness, 
depression and insomnia.  The diagnosis on Axis I was PTSD, 
delayed type with affective features.  

A VA psychiatric examination was performed in January 1999.  
The examiner stated that the claims file was not available 
for review.  The veteran referred to coming under rocket and 
mortar attacks during both tours of duty in Vietnam while 
assigned to engineering units.  He also noted an episode 
during his first tour of duty in Vietnam when he went to an 
outpost to check a water purification.  He stated that the 
water purification unit exploded while he was checking it.  
He described an incident during his second tour of duty in 
which he saw a Vietnamese girl come out from a bush holding 
something in her hand.  He stated that he thought that the 
object was a grenade and shot her, only to find out that it 
was a rock.  The veteran reported having nightmares of 
fighting, being chased and shot at.  He indicated that he 
could not be around people; that loud noises troubled him; 
and that he did not like crowds.  The diagnoses on Axis I 
were PTSD, chronic; depressive disorder, secondary to PTSD; 
and alcohol dependence.

A statement, dated in May 1999, was received from Joe Law, a 
mental health clinician.  He indicated that his report was 
based on a review of voluminous VA medical records.  He 
referred to the veteran's account of the chaos and confusion 
of the Tet Offensive of 1968, during the veteran's first tour 
of active duty, when Viet Cong soldiers overran much of Long 
Binh and Bien Hoa areas, with much loss of life.  He further 
referred to the veteran's account of his second tour of duty 
in Vietnam when he was assigned to various fire bases, 
providing water purification service, and experiencing the 
fear of awaiting enemy attack.  The clinician observed that 
he detected no evidence of falsifications in the veteran's 
account of combat experiences.  The diagnoses on Axis I 
included PTSD; dysthymic disorder secondary to PTSD; and 
alcohol dependence.  

In a statement dated in August 2000, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) responded to 
the RO's inquiry for verification of the veteran's claimed 
in-service stressors.  USASCRUR referred to military records 
documenting the mission, locations, and significant 
activities of the 46th Engineer Battalion (46th Engr Bn) for 
the time periods May-July 31, 1966, February-October 1967 and 
February-April 1968.  The unit's mission included 
constructing airfields, highways, ports and base 
developments.  The Headquarters Company (HQ) produced potable 
water.  The unit's area of operation included Long Binh, Bien 
Hoa, Saigon, Vung Tau and Nui Dat.  During the Tet Offensive 
(January 31, 1968, to February 18, 1968), elements of the 
unit were located in the area of Long Binh and constructed 
defensive type bunkers.  

Further, USASCRUR referred to military records documenting 
that combat operations occurred in the area of Long Binh 
during the Tet Offensive.  There were periodic mortar attacks 
on the base camp.  USASCRUR also stated that available U.S. 
Army casualty data did not list the veteran as wounded in 
action or injured.

VA medical records dated from February 2000 to October 2002 
are of record.  They reflect that the veteran participated in 
individual and group therapy for PTSD.  

A VA psychiatric examination was performed in November 2002.  
The examiner stated that the claims file had been reviewed.  
He pointed out that the evaluation was based on the one 
stressor verified by VA; specifically, an injury the veteran 
sustained when he was performing his duties as a water supply 
specialist.  A water pump blew up in his face and he received 
treatment for his injuries.  Regarding the stressor, the 
veteran reported that he was checking a water purification 
unit when it exploded in his face.  He stated that he thought 
the Vietcong had sabotaged the area.  He reported that he 
gave instructions to others to get out of the area and that 
he was in a daze.  He noted that he received treatment at an 
aid station.  He left after two days and returned to his unit 
and carried out his duties as before.  

The examiner remarked that the veteran reported symptoms 
likely associated with PTSD, which he related to mortar fire.  
Also, he reported dream content related to exposure to mortar 
fire.  The examiner observed that the findings on examination 
did not clearly meet the DSM-IV criteria for PTSD.  The 
veteran did not present the incident of the explosion and 
injury in service as a traumatic experience.  The examiner 
pointed out that there were life-long personality problems, 
as well as some symptoms of depression and a long history of 
alcohol abuse.  The diagnoses on Axis I were depressive 
disorder and alcohol abuse.  

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  Implementing regulations are now codified in 
the Code of Federal Regulations, including 
38 C.F.R. §§ 3.102, 3.159 and 3.326.

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Moreover, in 
Janssen v. Principi, 15 Vet. App. 370 (2001), the Court noted 
that the VA's General Counsel had determined that the VCAA is 
more favorable to claimants than the law in effect prior to 
its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  
Therefore, VCAA and the revised regulations will be applied 
in this case. 

By the statement of the case and the supplemental statements 
of the case provided the appellant, the RO discussed the 
pertinent evidence, provided the laws and regulations 
governing the claim, and essentially notified the appellant 
of evidence needed to prevail on the claim.  Also, in a 
letter dated in July 2001, the RO specifically informed the 
veteran of what information he needed to provide in the event 
that there were outstanding private treatment records that VA 
needed to retrieve.  Further, he was advised that the RO 
would obtain VA medical records identified by the veteran.  
Accordingly, the statutory and regulatory requirement that VA 
notify a claimant as to what evidence, if any, will be 
obtained by the claimant and what evidence, if any, will be 
retrieved by VA, has been met.  See Quartuccio v. Principi, 
16 Vet App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Pertinent postservice medical records have been associated 
with the record, and the appellant has undergone examination 
in connection with the claims on appeal.  Significantly, he 
has not identified any additional existing evidence that is 
necessary for a fair adjudication of his claim that has not 
been obtained.  

There is no indication that additional evidence exists and 
can be obtained on the issue here in question.  Adjudication 
of this appeal, without referral to the RO for further 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Continuity of symptomatology is required 
where a condition noted during service is not shown to be 
chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Furthermore, service connection may be granted 
for a disease diagnosed after service discharge when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  

Effective March 7, 2002, during the pendency of the veteran's 
claim for service connection for PTSD, 38 C.F.R. § 3.304(f) 
was revised to read as follows:

Post-traumatic stress disorder.  Service 
connection for post-traumatic stress 
disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  Although service 
connection may be established based on 
other in-service stressors, the following 
provisions apply for specified in-service 
stressors as set forth below:
(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.
(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to 
that prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.
(3)  If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

Inasmuch as the revision to 38 C.F.R. § 3.304(f) was not 
substantive except as to cases involving personal assault, 
and other changes were made merely to improve the 
organization of the subsection, the veteran will not be 
prejudiced by consideration of the revised version of the 
regulation.

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995). 

A.  Psychiatric Disability other than PTSD

There was one recorded complaint of "bad nerves" during 
service.  There were thereafter no documented recurrences of 
any complaints of nervousness during service, and no 
psychiatric disorders were identified at any time during 
service.  A psychiatric disability, classified as depressive 
disorder, was first objectively demonstrated about two 
decades after the veteran completed military service, and 
examiners then found depressive disorder referable to 
alcoholism.  There is no competent medical evidence linking 
depressive disorder to any incident or incidents of service.  
Moreover, primary alcoholism is not a condition for which 
service connection may be granted under governing criteria.  
In summary, an in-service episode of bad nerves was an acute 
and transitory phenomenon which resolved without producing 
chronic disability.  


B.  PTSD

Regarding whether the veteran was engaged in combat, the 
Board notes that veteran served in Vietnam as a water 
purification specialist with an engineer battalion.  The 
veteran did not receive any awards or decorations that would 
indicate combat participation.  In this regard, he did not 
receive a Purple Heart or Combat Infantryman Badge.  His 
allegation that he received the Silver Star is not 
corroborated by the service department records.  There is no 
documentation to support that the Bronze Star Medal was 
awarded for combat participation nor documentation of any 
awards for valor in action against the enemy.  Considering 
the veteran's duty assignment in Vietnam and the absence of 
awards or decorations indicating combat exposure, the Board 
finds that the veteran did not engage in combat.  
Consequently, because his reported stressors are not combat 
related, his testimony, by itself, will not be sufficient to 
establish the alleged stressors.  Accordingly, the Board must 
determine whether service records or other independent 
credible evidence corroborate the alleged stressors. 

Several of the veteran's alleged stressors involve episodes 
of having been under enemy attack.  He reported witnessing a 
buddy killed by a mortar round, shortly after the veteran and 
buddy arrived in Vietnam.  Further, he indicated that he was 
under enemy mortar and rocket attack during the Tet Offensive 
of early 1968.  In addition, he noted that he was later under 
enemy attack while serving at outposts where he performed 
water purification duties.  Here, USASCRUR's search of 
official records simply does not establish the claimed 
episodes alleged as stressors.  

The explosion of a water purification unit is the only 
alleged stressor verified by service medical records.  
Nevertheless, the evidence must still demonstrate that the 
explosion of the water purification unit, in this veteran's 
case, is sufficient to support a diagnosis of PTSD.  In 
November 2002, a VA psychiatrist specifically addressed the 
sufficiency of the veteran's one verified stressor.  The 
examiner determined that the veteran did not have PTSD 
referable to the verified in-service stressor.  That 
determination was based upon a reasoned opinion which was 
supported by review of the claims file.  

The Board is aware that several VA clinicians have rendered a 
diagnosis of PTSD.  In some instances, the diagnosis of PTSD 
was based wholly on alleged stressors involving exposure to 
enemy attack.  These alleged stressors, however, have not 
been corroborated.  

With respect to a psychiatric hospitalization from October to 
November 1996 when a diagnosis of PTSD was rendered, 
clinicians recorded the veteran's history of the in-service 
episode of explosion and head injury.  The veteran, however, 
then made no reference to the in-service episode of explosion 
and head injury as a stressful event or as a factor affecting 
any current nervous condition.  There is no indication from 
the report of hospitalization that the history of the 
explosion and head injury played any part in clinicians 
reaching a diagnosis of PTSD.  Even if the in-service episode 
of explosion and head injury did play a part in the 
formulation of the diagnosis of PTSD, VA clinicians provided 
no rationale for finding that the stressor was sufficient to 
support a diagnosis of PTSD.  The Board concludes that the 
report of VA hospitalization from October to November 1996 is 
entitled to much less probative value than the report of the 
VA clinician who examined the veteran in November 2002.

With respect to the VA psychiatric examination of January 
1999, the diagnosis of PTSD was based both on the veteran's 
account of exposure to enemy attack and on his account of the 
explosion of the water purification unit-in effect, the 
diagnosis of PTSD was based on uncorroborated stressors, as 
well as on the one verified stressor.  Moreover, the examiner 
did not review the claims file.  Again, for those reasons, 
the Board concludes that the January 1999 VA examiner's 
report is entitled to much less probative value than the 
November 2002 VA examiner's report.

The Board has taken note of the report of a private mental 
health clinician, who has referred to the various alleged 
stressors, other than the explosion of the water purification 
unit, in support of his assessment that the veteran has PTSD.  
The Board is aware that the private clinician's statement is 
based upon a review of the veteran's claims file.  There is, 
however, no independent evidence corroborating the existence 
of any of the alleged stressors other than the explosion of 
the water purification unit.  Medical statements, like that 
of the private clinician, which accept a veteran's 
uncorroborated reports as credible and relate PTSD to events 
experienced in service do not constitute the requisite 
credible evidence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  Hence, the private clinician's statement is 
not considered probative to whether the veteran has PTSD 
related to military service.  

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  As the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for a psychiatric disability, including 
PTSD, is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

